DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The Office acknowledges the Request for Continued Examination (RCE) dated 02 March 2022, in which: 
Claims 1, 2 and 6-14 are currently pending.
Claims 1 and 9-13 are amended. 
Claims 3-5 and 5 are canceled.
Claim 14 is new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2016/0370877) in view of McKenzie (US 2013/0222323) and Kim et al. (US 10,146,354, hereinafter “Kim”).
With respect to Claim 1 (Currently Amended), Seo teaches an information processing apparatus comprising:
a processor programmed to designate a display region to be used to display information on a touch-sensitive display having a curved display surface (Seo: Fig. 19, flexible display 110 senses user input for designating a portion of the flexible display 110 as an activation region and another portion of the flexible display 110 as an inactivation region), in response to a tap input or a swipe input on the touch-sensitive display (Seo: Fig. 31, adjusting an edge position of a display region in accordance with touch and drag manipulation on the touch-sensitive display screen).
Seo fails to expressly disclose:
wherein the display region forms a portion of the curved display surface, and the tap input or the swipe input delineates an upper perimeter and a lower perimeter of the display region. 
However, McKenzie discloses:
wherein the display region forms a portion of the curved display surface, and the tap input or the swipe input delineates an upper perimeter and a lower perimeter of the display region (McKenzie: Para. [0032]; Fig. 4-5, peekable user interface for defining a quadrilateral display area based upon the touch contact position relative to an orientation of one of the display edges).

The combination of Seo as modified by McKenzie fails to expressly disclose:
the curved display surface includes a first region above the upper perimeter, and a second region below the lower perimeter, and
wherein the first region and the second region are capable of displaying images.
However, Kim discloses:
the curved display surface includes a first region above the upper perimeter (Kim: Fig. 8A, region above the prescribed region 710 of a touch screen 151), and a second region below the lower perimeter (Kim: Fig. 8A, region below the prescribed region 710 of a touch screen 151), and
wherein the first region and the second region are capable of displaying images (Kim: Fig. 8A, enlarged prescribed region 710’ compared to prescribed region 710).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the display apparatus, as taught by Seo and McKenzie, to incorporate a continuous display surface, as taught by Kim, in order to extend the activated region in accordance to a user gesture (Kim: Col. 20, lines 46-65).

With respect to Claim 14 (New), the combination of Seo as modified by McKenzie and Kim teaches the information processing apparatus according to claim 1, wherein the display region is a quadrilateral region (Kim: Fig. 8A, prescribed region 710’ and 710 form quadrilateral areas with four straight sides). 

With respect to Claim 2 (Original), the combination of Seo as modified by McKenzie and Kim teaches the information processing apparatus according to Claim 1, wherein the curved display surface is deformable in shape (Seo: Fig. 9; Para. [0150]).

With respect to Claim 6 (Previously Presented), the combination of Seo as modified by McKenzie and Kim teaches the information processing apparatus according to Claim 1, wherein the processor is programmed to accept the designation of at least a portion 

With respect to Claim 8 (Original), the combination of Seo as modified by McKenzie and Kim teaches the information processing apparatus according to Claim 1, wherein the curved display surface is presented as if floating in the air (Seo: Para. [0271], 2D/3D UI toolkit to provide a tool to configure a UI of a 2D or 3D format).

Apparatus claim (11) is drawn to an apparatus substantially analogous to the apparatus claimed in claim (1).  Therefore, apparatus claim (11) corresponds to apparatus claim (1), and is rejected for the same reasons of obviousness as used above.

Apparatus claim (12) is drawn to an apparatus substantially analogous to the apparatus claimed in claim (1).  Therefore, apparatus claim (12) corresponds to apparatus claim (1), and is rejected for the same reasons of obviousness as used above.

Apparatus claim (13) is drawn to an apparatus substantially analogous to the apparatus claimed in claim (1).  Therefore, apparatus claim (13) corresponds to .


Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of McKenzie and Kim, as applied to claims 1-2, 6, 8 and 11-14 above, and further in view of Chi (US 2016/0041680).
With respect to Claim 7 (Previously Presented), the combination of Seo as modified by McKenzie and Kim teaches the information processing apparatus according to Claim 1.
Seo fails to expressly disclose wherein the display unit is configured to be worn when in use.
However, Chi discloses:
wherein the display unit is configured to be worn when in use (Chi: Para. [0133]; Fig. 5, a body of the mobile terminal 100 may be implemented into a shape of surrounding (covering, being worn on) the wrist using the bendable characteristic of the flexible display 151).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the display apparatus, as taught by Seo, to incorporate a sensing unit for detecting movement of the display device, as taught by Chi, in order to change the information displayed in accordance with the detected movement (Chi: Para. [0020]).

Claim 9 (Currently Amended), the combination of Seo as modified by McKenzie and Kim teaches the information processing apparatus according to Claim 1.
Seo fails to expressly disclose the display unit having a curved first display surface is a first display unit having the display region that is used to display information and that is variably designated, and
when the first display and a second display unit having a second region that is used to display information and that is fixed are designated as destinations to which information is output, the processor changes a position of the display region in accordance with a direction that the second region of the second display unit faces.
However, Chi discloses:
wherein the display unit having a curved first display surface is a first display having a first region that is used to display information and that is variably designated (Chi: Fig. 11, display area 251), and
when the first display unit and a second display unit having a second region that is used to display information and that is fixed are designated as destinations to which information is output (Chi: Fig. 11, display area 252), the processor changes a position of the first region of the first display unit in accordance with a direction that the second region of the second display unit faces (Chi: Fig. 11, in response to the sensing unit 140 determining the current wrist position and direction, the controller changes the shape, size and position of the display areas 251 to 253 for displaying screen information).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the display apparatus, as taught by Seo, to incorporate a sensing unit for detecting 

With respect to Claim 10 (Currently Amended), the combination of Seo as modified by McKenzie and Chi teaches the information processing apparatus according to Claim 9, wherein the processor programmed to change a shape of the display region of the first display unit in accordance with a shape of the second region of the second display unit (Chi: Fig. 11, in response to the sensing unit 140 determining the current wrist position and direction, the controller changes the shape, size and position of the display areas 251 to 253 for displaying screen information; Para. [0155]).

Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1-2 and 6-13 have been considered but are moot because the arguments do not apply to the combination of references used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625